DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 5/16/22.  Claims 1-20 are canceled.  Claims 21-40 newly added.  Claims 21-40 are pending and an action on the merits is as follows. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11, 361, 205. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously  expressly found an implied in the instant application.  Specifically, claims 21  and 23 the application recite same inventive   key fob duplication  device as is claimed in claim 1 of US Patent No. 11, 361, 205. All of the claims, in both the patent and application calls for a; a display device attached to the housing; a controller enclosed within the housing and configured to: read data stored in a first key fob; write the data of the first key fob on a second key fob, generate a random number  and a display.The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent  , or certainly clear from the disclosure of the above cited patent. 
Reading claims 21-40 of the application in light of the specification , the examiner finds that claims 21-40 merely recite and obvious variant of the invention already patented in claims 1-19 of US Patent No. 11, 392, 932.
The correspondence of claims is as follows:
Claims 21, 22, 23 , 24  of the instant application corresponds to claim 1 of US Patent No. 11, 392, 932.
Claim 25 of the instant application corresponds to claim 2 of US Patent No. 11, 392, 932.
Claim 26 of the instant application corresponds to claim 5  of US Patent No. 11, 392, 932.
Claim 27 of the instant application corresponds to claim 4 of US Patent No. 11, 392, 932.
Claim 29 of the instant application corresponds to claim 6 of US Patent No. 11, 392, 932.
Claim 30 of the instant application corresponds to claim 7 of US Patent No. 11, 392, 932.
Claim 31 of the instant application corresponds to claim 8 of US Patent No. 11, 392, 932.
Claim 32 of the instant application corresponds to claim 9,  of US Patent No. 11, 392, 932.
Claims  33, 34 of the instant application corresponds to claim 17, 10 of US Patent No. 11, 392, 932.
Claim 35 of the instant application corresponds to claim 18 , 12of US Patent No. 11, 392, 932.
Claim 36 of the instant application corresponds to claim 10 of US Patent No. 11, 392, 932.
Claim 37 of the instant application corresponds to claim 10 and 17  of US Patent No. 11, 392, 932.
Claim 38 of the instant application corresponds to claim 17 of US Patent No. 11, 392, 932.
Claim 39 of the instant application corresponds to claim 17 of US Patent No. 11, 392, 932.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24 and 29-32 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Takeda et al. US Publication No. 2010/0007497 cited in previous action.
Re Claim 21, Takeda discloses a key fob duplication device (42 copying unit), comprising: a housing; a display device attached to the housing; and a controller enclosed within the housing (P51) and configured to: read data stored in a first key fob (P52 P68-P69); write on the second key fob, an indicator value  (P77,  store/write the three copy IDs; D-a Copy; ID-b copy ID-copy ) configured to indicate that the second key fob cannot be duplicated  on a second key fob (P66, P67, P72, P75-77; Fig.5)  , and display a message on the display device, indicating that  duplication of the first key fob is complete , (P72, P78 and See figure 5, StepS116) .
Re Claim 24, Takeda discloses The key fob duplication device of claim 21, the controller is further configured to: extract a first indicator value from the data stored in the first key fob; and determine whether the first key fob can be duplicated based on the extracted first indicator value (P52 P68-P69); determining, using the controller, whether the first key fob can be duplicated based on the data (P66, P72 determine whether the key 30 is the first key 301 a master ID).                                                     
Re Claim 29, Takeda discloses the key fob duplication device of claim 21, further including a receptacle, wherein the controller is configured to: display instructions on the display device for positioning the first key fob adjacent to the receptacle; read the data stored in the first key fob when the first key fob is positioned adjacent to the receptacle; display instructions on the display device for positioning the second key fob adjacent to the receptacle; and write the data of the first key fob on the second key fob when the second key fob is positioned adjacent to the receptacle (Figs. 5 and 7; P27, P65-72, P78).  
Re Claim 30, Takeda discloses the key fob duplication device of claim 21, further including a transceiver configured to transmit the data received from the first key fob to a server (P51 and 62).  
Re Claim 31, Takeda discloses the key fob duplication device of claim 30, wherein the controller is further configured to: display instructions on the display device, requesting identification information from a user (p62); receive the identification information from the user (P62) ; and transmit the identification information with the data received from the first key fob to the server (P51-P62, P 68-P77).    
Re Claim 32, Takeda discloses the key fob duplication device of claim 21, wherein the controller is further configured to: transmit a notification to a user device (44)  associated with a user (P51) , the notification requesting the user to confirm that the user is allowed to duplicate the first key fob; receive, in response to the notification, a first input from the user device, the first input including identification information associated with the user (P69-71); receive, from the display device associated with the key fob duplication device, a second input indicating that the identification information is valid; and write the data of the first key fob on the second key fob in response to receiving the first input and the second input (P74-77; Fig. 5 and 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 22, 28, 33, 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US Publication No. 2010/0007497 cited in previous action in view of Iwashita et al.. Us Publication No. 2015/0010145.
Re Claim 22, Takeda discloses the key fob duplication device of claim 21.
Takeda fails to disclose wherein the indicator value (ID) is a random number.
However Iwashita discloses  wherein the indicator value is a random number (p18, p19) .
Given the teachings of Iwashita it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda with wherein the indicator value is a random number.
As suggested by Iwashita this further improves security level (P19).
Re Claim 23, Takeda discloses the key fob duplication device of claim 21.
Takeda fails to disclose wherein the controller is further configured to: generate a random number; and generate the indicator value based on the random number.
However Iwashita discloses wherein the controller is further configured to: generate a random number; and generate the indicator value (ID) based on the random number (P111, P118),
Given the teachings of Iwashita it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda wherein the controller is further configured to: generate a random number; and generate the indicator value based on the random number..
As suggested by Iwashita this further improves security level (P19).
Re Claim 28, Takeda and Iwashita discloses the key fob duplication device of claim 21, wherein the controller is further configured to read the data stored in the first key fob (P52 P68-P69).
Takeda fails to specifically discloses reading encrypted data stored in the first key fob; determining decryption keys associated with the encrypted data; decrypting the encrypted data of the first key fob; and reading the decrypted data of the first key fob.  
However Iwashita discloses reading encrypted data stored in the first key fob; determining decryption keys associated with the encrypted data; decrypting the encrypted data of the first key fob; and reading the decrypted data of the first key fob (P9).  
Given the teachings of Iwashita it would have been obvious to one of ordinary skill in  art before the effective filing date of the claimed invention to modify the teachings of Takeda with reading encrypted data stored in the first key fob; determining decryption keys associated with the encrypted data; decrypting the encrypted data of the first key fob; and reading the decrypted data of the first key fob.
Doing  so ensures security(P19).. 
Re Claim 33, Takeda discloses a method of duplicating a key fob, comprising: reading, using a controller, data stored in a first key fob (P52, P68-P69);  generating, using the controller, a  indicator value (ID data); writing, using the controller, the data of the first key fob on a second key fob; and writing, using the controller, the indicator value on the second key fob (Figs. 5 and 7; P27, P65-72,  P 77, P78).  
Takeda fails to specifically discloses that the indicator value is random .  
However Iwashita discloses wherein the indicator value is a random number (p18, p19) .
Given the teachings of Iwashita it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda with wherein the indicator value is a random number.
As suggested by Iwashita this further improves security level (P19).
Re Claim 34,  Takeda and Iwashita discloses the method of claim 33, and Takeda discloses wherein the indicator value (copy IDs, ID-a Copy; ID-b copy ID-copy ) is configured to indicate that the second key fob cannot be duplicated (P66, P67, P72, P75-77; Fig.5)  .  
Re Claim 36, Takeda and Iwashita discloses the method of claim 33, and Takeda discloses extracting, using the controller, a first indicator value from the data of the first key fob; determining, using the controller, whether the first key fob can be duplicated based on the first indicator value (P66, P72 determine whether the key 30 is the first key 301 a master ID);
 when the controller determines that the first key fob can be duplicated (P66, P75-77; Fig.5)  , 
writing the data of the first key fob and the indicator value on a second key fob (P66, P27, P75-77; Fig.5)  ; and when the controller determines that the first key fob cannot be duplicated, displaying, on the display device, a message indicating that the first key fob cannot be duplicated (P72 and See figure 5,).  .  
Re Claim 37, Takeda and Iwashita discloses the method of claim 33,  and Iwashita discloses wherein generating the random indicator value includes: generating a random number seed; and generating the random indicator value based on the random number seed (P127, P118)).  
Re Claim 38, Takeda discloses a method of duplicating a key fob, comprising: receiving, using an input device, identification information from a user (S104; Fig. 5; P70) ; retrieving, from a database, data of a first key fob stored in association with the identification information; generating a indicator value; writing, using a controller, the data of the first key fob and the indicator value on a second key fob, wherein the indicator value is configured to indicate that the second key fob cannot be duplicated.  
Takeda fail to disclose wherein the indicator value is a random number. 
However Iwashita discloses wherein the indicator value is a random number (p18, p19) .

Given the teachings of Iwashita it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda with wherein the indicator value is a random number.
As suggested by Iwashita this further improves security level (P19).
Re-claim 39; Takeda and Iwashita discloses the method of claim 38, and Takeda discloses : verifying, using the controller, that data stored in the second key fob corresponds to the data retrieved from the database; and displaying, on a display device, a message indicating that the first key fob has been duplicated(P78 and See figure 5).  
Re Claim 40, Takeda and Iwashita discloses the method of claim 38, and Takeda discloses  further including: storing, in the database, the indicator value in association with the identification information and the data of the first key fob (P66, P27,P72,  P75-77; Figs.5 and 7) . Iwashita discloses the indicator value is a random number (p18, p19) 
5.	Claim(s) 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Takeda et al. US Publication No. 2010/0007497 cited in previous action in view of Miyaso US Publication No. 2009/0051497.
Re Claim 25,  Takeda discloses the key fob duplication device of claim 24, wherein the data is stored in the first key fob in a block  (memory 30b) and the controller is configured to  extract the first indicator by reading indicator data stored in a block (P52).
Takeda fail to disclose that the memory comprises a plurality of blocks and reading indicator data stored in a predetermined block selected from the plurality of blocks.
However Miyaso discloses a memory that comprises a plurality of blocks  and reading indicator data stored in a predetermined block selected from the plurality of blocks. (P197).
Given the teachings of Miyaso it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda such that the data stored in the first key fob is stored in a plurality of blocks (memory).
It is conventional in the art for a memory to be divided into individual memory blocks such that  a finely defined access control is possible, as a result of which an efficient utilization of the available memory can be achieved.
Re Claim 26, Takeda discloses the key fob duplication device of claim 24, wherein the controller is further configured to: write the indicator value in a block on the second key fob (P52); and write the data of the first key fob  in the memory (P 43, 52; Figs. 6 and 7).   
Takeda fails to disclose specifically  writing the indicator value in a predetermined block of a plurality of blocks and  writing  the data of the first key fob in blocks other than the predetermined block, the blocks being selected from the plurality of blocks.  
However Miyaso discloses that a memory is composed of blocks and that the information stored in the memory blocks is referred to as memory information, respectively. Miyaso further discloses  of a memory  composed of three memory blocks wherein the information stored in the memory blocks is referred to as memory information, respectively), and they are allocated to the different space of address space (P197-199).
Given the teachings of Miyaso it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda such that blocks are configured to store data and  writing the indicator value in a predetermined block of a plurality of blocks and  writing  the data of the first key fob in blocks other than the predetermined block, the blocks being selected from the plurality of blocks.  
As suggested by Miyaso doing so would enable the CPU to distinguish the blocks according to the address to be accessed and the memory data in that block can be written and read thus categorizing the memory (P197). 
Re Claim 27, Takeda and Miyaso discloses the key fob duplication device of claim 26, and Miyaso discloses wherein the predetermined block is a seventh block selected from the plurality of blocks (P197).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US Publication No. 2010/0007497 cited in previous action in view of Iwashita et al.. Us Publication No. 2015/0010145  as applied to claim 33 above, and further in view of Miyaso US Publication No. 2009/0051497.
Re Claim 35, Takeda and Iwashita discloses the method of claim 33.
Takeda discloses  wherein the second key fob includes a block, and writing the data of the first key fob further includes: writing, using the controller, the indicator value in a block; and writing, using the controller, the data received from the first key fob in blocks (P 43, 52; Figs. 6 and 7).   
Takeda and Iwashita fail to disclose wherein the second key fob includes a plurality of blocks, and writing the data of the first key fob further includes: writing, using the controller, the indicator value in a predetermined block selected from the plurality of blocks; and writing, using the controller, the data received from the first key fob in one or more of remaining blocks of the plurality of blocks.  
However Miyaso discloses that a memory is composed of blocks and that the information stored in the memory blocks is referred to as memory information, respectively. Miyaso further discloses  of a memory  composed of three memory blocks wherein the information stored in the memory blocks is referred to as memory information, respectively), and they are allocated to the different space of address space (P197-199).
Given the teachings of Miyaso it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takeda such that the second key fob includes a plurality of blocks, and writing the data of the first key fob further includes: writing, using the controller, the indicator value in a predetermined block selected from the plurality of blocks; and writing, using the controller, the data received from the first key fob in one or more of remaining blocks of the plurality of blocks.  
As suggested by Miyaso doing so would enable the CPU to distinguish the blocks according to the address to be accessed and the memory data in that block can be written and read thus categorizing the memory (P197). 
Conclusion
The following reference is cited but not relied upon:
Yorkston discloses a wireless access tag duplication device, system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876